Citation Nr: 1230118	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), prior to January 18, 2007. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 18, 2007.  

(The issue related to whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:  Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.   

This matter is on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted service connection for PTSD with a 30 percent disability rating, effective January 18, 2007.

In October 2010, the Veteran submitted a notice of disagreement with the assigned effective date, asserting that it should instead be effective from the original February 1993 claim.  The RO agreed and, in an April 2011 decision, granted a new effective date of February 18, 1993.  This award constitutes a full grant of that aspect of the appeal and it is not before the Board.  

The Veteran also perfected an appeal with respect to the 30 percent rating assigned for his PTSD.  In a December 2011 decision, the Veteran's rating was increased to 100 percent, effective January 18, 2007.  However, contrary to what this rating decision states, it is not a full grant of benefits sought, as he has not been granted the maximum rating available for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  As such, the period prior to January 18, 2007 remains on appeal.  

The decision discussed herein addresses the Veteran's claim for an increased rating for his PTSD and the related claim for a TDIU.  During the pendency of the appeal, the Veteran hired an attorney to represent him in this matter.  The power of attorney agreement is strictly limited to her representing the Veteran only with respect to his PTSD claim.  See VA Form 21-22a, dated July 2008.  Thus, to avoid any potential impropriety or privacy disclosures, the Board has limited the scope of this decision to the increased rating issues as they pertain to his PTSD.  A separate decision is being issued to address the claim for service connection for hypertension.    

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Veteran's PTSD symptoms were most typically characterized by irritability and depression and considerable impairment in the ability to establish effective or favorable relationships; however, the totality of the evidence fails to demonstrate severe impairment in the ability to establish effective or favorable relationships, psychoneurotic symptoms of such severity and persistence to result in severe impairment in the ability to obtain or retain employment, or occupational and social impairment with deficiencies in most area, such as work, school, family relationships, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007, has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011); 38 C.F.R. §§ 4.129, 4.130, 4.132, DC 9411 (1995).  




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, the Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has also submitted a large number of private psychiatric treatment records.  Finally, while the RO also requested from the Social Security Administration (SSA) for any records it may have in its possession, the SSA responded that it had no records in its possession.  

VA examinations with respect to the issue on appeal were obtained in June 1993, August 1995, July 1997, April 1999, January 2000 and September 2003.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's psychiatric history.  They consider all of the pertinent evidence of record, provide thorough psychiatric evaluations and provide a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran submitted a claim seeking entitlement to service connection for PTSD in February 1993, which was ultimately granted in a September 2010 rating decision, with a 30 percent disability rating.  His disability rating was increased to 100 percent, effective January 18, 2007.  However, entitlement to a rating in excess of 30 percent for PTSD for the period prior to January 18, 2007 remains on appeal.  

It should be noted at the outset that at the time the Veteran submitted his claim, the ratings for psychiatric disorders were established under 38 C.F.R. § 4.132, but were amended and redesignated as 38 C.F.R. § 4.130, effective November 7, 1996.  See 61 Fed. Reg. 52695-702 (Oct. 8, 1996); see also Hood v. Brown, 4 Vet. App. 301 (1993).   Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled in part, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his, and the preamended regulations may apply to the period on or after the effective dates of the new regulations.

The preamended criteria stress that that the severity of a disability is based on actual symptomatology as it affects social and industrial adaptability.  While a veteran's occupational performance may be a significant factor in his overall rating, the Board must not under-evaluate the disorder based on good work performance or over-evaluate the disorder based on poor work performance.  38 C.F.R. § 4.130 (1995).   Rather, the rating should be based on the actual symptomatology observed by evaluating physicians.  Moreover, while an examiner may state that a disorder is "moderate" or "severe," for example, such terms are not determinative.  Id.  Finally, while the limitations in social integration should be considered, they should be considered only as the affect industrial adaptability.  38 C.F.R. § 4.129 (1995).  

Under the preamended regulations, the next-higher 50 percent rating is warranted when the evidence indicates "considerable impairment" in the ability to establish or maintain effective or favorable relationships with people and, by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. See 38 C.F.R. § 4.132, DC 9411 (1995).  

Under the amended criteria, the next-higher 50 percent rating is warranted under DC 9411 when the evidence shows occupational and social impairment with reduced reliability and productivity due to symptoms such as: 
* flattened affect; 
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week; 
* difficulty in understanding complex commands; 
* impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); 
* impaired judgment or impaired abstract thinking; 
* disturbances of motivation and mood; or 
* difficulty in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, DC 9411 (2011).

As an initial matter, the Board determines that a 50 percent rating is warranted under the preamended criteria, as considerable impairment has been shown.  
For example, in June 1994, the Veteran stated that hardly sleeps and gets very irritable.  In July 1994, he stated that he was afraid to go out into the street and, in April 1997, his wife stated that he was depressed and incommunicative.  

The Veteran was also examined in May 1996 by a private psychiatrist in order to determine whether he was entitled to benefits from his retirement system, as he had been unemployed since 1991.  He described not leaving the house because of his temperament.  He said that he slept irregularly due to the medication he was taking.  Additionally, the Veteran's spouse stated in February 2000 that her husband experiences anxiety that causes fear and terror.  She indicated that his PTSD made it difficult for him to concentrate, and caused him to have problems with memory.  Next, in January 2004, the Veteran stated that he prefers to be alone and that his interpersonal relations are affected due to his condition.  A contemporaneous examination indicated that he was not spontaneous in his responses to questions and that his mood was severely depressed.  The examiner ultimately concluded that the Veteran was disabled by his emotional condition.

In view the evidence of record, and resolving all doubt in his favor, the Board concludes that there is at least "considerable" industrial impairment.  The Board does not grant this increase without some reservation.  The below accounting of the Veteran's psychiatric state is troubling.  Notably, there is a strong indication that the Veteran tends to exaggerate or overstate his symptomatology, which is presumably for economic gain.  Nevertheless, even considering these questionable findings, the totality of the evidence tends to support the assignment of a 50 percent rating.    

Next, the Board must consider whether a rating in excess of 50 percent is warranted based on the evidence of record.  Under the pre-amended criteria, a 70 percent rating is warranted when the evidence indicates "severe impairment" in the ability to establish and maintain effective or favorable relationships, or the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.   See 38 C.F.R. § 4.132, DC 9411 (1995).  

In order to warrant a 70 percent rating under the current criteria, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:
* suicidal ideation; 
* obsessional rituals which interfere with routine activities; 
* impaired impulse control (such as unprovoked irritability with periods of violence); 
* near-continuous panic or depression affecting ability to function independently, appropriately and effectively; 
* spatial disorientation; 
* speech intermittently illogical, obscure, or irrelevant; 
* neglect of personal appearance and hygiene; 
* difficulty in adapting to stressful circumstances (including work or a work-like setting); and 
* inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, DC 9411 (2011).

After reviewing the relevant evidence, the Board concludes that a rating in excess of 50 percent is not warranted under either the current or preamended criteria.  Recognition is given to the numerous opinions that suggest significant impairment, highlighted by symptoms such as flashbacks, nightmares and generalized anxious state.  Much of this evidence is outweighed by other evidence of record.  Thus, it is the Board's view that his overall disability picture does not indicate either "severe" interpersonal or industrial impairment, nor has there been social or occupational impairment covering most areas or an inability to establish or maintain effective relationships.  
The Veteran's psychiatric symptoms were initially documented in approximately April 1991, when he left his job as a teacher due to his increasing psychiatric symptomatology.  Notably, at an occupational psychiatric evaluation in May 1992, the evaluating psychiatrist determined that he was unable to continue as a teacher due to symptoms such as tenseness, anxiousness, isolation, lack of energy and insomnia.  There was no other significant symptomatology.  To the contrary, he was spontaneous in speech, associations were normal and intellect conserved.  There were also no indications of suicidal or homicidal ideation and no indication of hallucinations.  

At a psychiatric evaluation in February 1993, the Veteran complained of symptoms such as nightmares, irritability and a generalized anxiety state.  He also said that he could not cope with seeing military people in the streets or watch war movies on television.  While he stated that he has a fear of groups, he managed to tolerate them.  He also described having some sort of interpersonal relationship with his neighbors.  He denied any hallucinations, but did state that he may have homicidal ideation against his children.  Overall, his functional capacity was rated as "moderate to severe."  

In addition to the February 1993 evaluation, the Veteran underwent a number of psychiatric evaluations throughout 1994, where he generally complained of similar symptoms.  For example, in February 1994, he complained of continuous anxiety and insomnia.  In June 1994, he stated that he endorsed insomnia and irritability.  He described rarely leaving the house due to his temper.  He has also stated that hears voices.  However, the examiner observed him to be alert and cooperative with a good affect.  He appeared clean with good hygiene.  His thought process was coherent.  Notably, despite the Veteran's complaints that he hears voices, the evaluating physician did not note any perceptive disturbances.  

Further, despite the symptoms shown on these occasions from 1993 and 1994, there were other evaluations from that same period of time where the Veteran's symptoms were seen not nearly as severe.  Specifically, at a VA examination in June 1993, he stated that he felt fearful most of the time, that he was irritable and that he had "diminished frustration tolerance."   However, there was no other observed psychiatric symptomatology.  He appeared well groomed and dressed casually.  Although he was observed to be tense, he still had good contact with reality and his responses were logical and coherent.  He displayed no dissociative episodes, hallucinations or delusions.  While his insight was poor, his judgment and intellectual functioning was maintained.  Contrary to the February 1993 evaluation, this VA examiner concluded that his level of functioning was "fair."

Additionally, at a VA examination before a board of three VA psychiatrists in August 1995, the Veteran stated that he stays at home and likes to play the guitar, but did not state that he could not go outside.  He again appeared appropriately dressed, clean and shaven.  While tense, he was able to express himself freely, relevantly and coherently. There was no looseness of associations.  He was fully oriented and his judgment was observed to be well preserved.  Significantly, when the VA examiners stated that he had an anxiety disorder that was "very mild" in nature.  

When comparing the above observations by the VA examiners with the other evaluations from this time, the Board places greater probative value on the findings by the VA examiners.  Specifically, while the evaluations in June 1994 and July 1996 evaluations deemed the Veteran unable to be a teacher, the Board does not construe his inability to teach students to mean that he has impaired earning capacity, given the specific demands that teaching involves as well as other mitigating factors such as how appropriate it would be with his symptoms to interact with students.  In other words, simply stating that he is not fit to teach does not mean he is unfit for any employment.  

Next, in July 1996, the Veteran again stated that he does not leave the house out of "fear of having problems because of his temperament."  In both the June 1994 and July 1996 evaluations (which were performed by the same psychiatrist), the Veteran was deemed not able to fulfill his role as a teacher.   However, even though his occupational evaluations conclude that the Veteran should not teach, neither of them indicates the severity of his overall impairment.  Indeed, of all the evaluations performed from 1992 to 1996, including the VA examinations, describe his impairment was described, at worst, only as "moderate to severe," which does not rise to the level of "severe" impairment, as is required by the rating criteria.  Similarly, in February 1997, while he appeared depressed, the Veteran was otherwise relaxed and approachable, and his judgment and insight was appropriate.    

In a July 1997 VA examination, the Veteran stated that he had a very poor memory, and could not remember his previous examinations.  He also stated that his wife "takes care of everything."  However, in conducting the examination, VA examiner believed that the Veteran was "unwilling to cooperate in terms of giving information," and recommended a social and industrial field survey to more accurately assess his symptoms.  

The social and industrial field survey was performed in August 1997 at the Veteran's home, and was unannounced.  His home was described to be in good condition and adequately furnished.  When interviewed, the Veteran appeared in clean clothes and adequately groomed.  Notably, he was reluctant to provide answers to questions, but was nevertheless in full contact with reality and provided coherent and relevant responses to questions.   He also stated that he spent his time at home, but did help his wife, and sometimes went shopping with her.  Given that this evaluation was unannounced, and thereby affording the Veteran no time to prepare, the Board finds these observations to be a more honest assessment of the Veteran's symptoms.  

Indeed, despite the Veteran's prior complaints, the VA psychiatrist who performed this survey found that the Veteran did not exhibit any evidence of hallucinations or delusions.  Similarly, although the Veteran has complained of poor memory, it was observed to be grossly preserved.  In fact, this VA psychiatrist doubted that the Veteran actually had PTSD and was instead "trying to present a picture of psychotic disorder, which we believe is doubtful."  Such gives the strong impression that the Veteran was exaggerating or overcompensating for the purpose of financial gain.  Given the observations of both VA psychiatrists, the Board finds that the Veteran's personal complaints of severe symptomatology to be of minimal probative value.

By 1998, the evidence indicated that Veteran's psychiatric symptoms may have actually improved.  The Veteran stated so himself in October 1998.  Further evaluations in November 1998, as well as in February and March 1999, also indicated improved symptomatology.  Specifically, on every occasion, his thought process was logical and no perceptual disorders were observed.  

At a VA examination in April 1999, the Veteran's biggest complaint was limited to nightmares.  He was polite, quiet and cooperative.  He had good personal hygiene and maintained good eye contact.  Although he was nervous at the beginning, he was more relaxed as the examination progressed.  No involuntary movements were observed, he was oriented to person, place and time, and his speech was logical, coherent and relevant.  He denied any hallucinations, he presented no delusions, and his judgment was actually "quite good."  

When he underwent a VA examination in September 2003, the Veteran stated that he has not worked since 1991.  He also stated that he lives with his wife, to whom he has been married since 1972, as well as his two children.  Upon examination, he again displayed adequate hygiene and was cooperative.  There was no evidence of psychomotor agitation or tics, and his thought process was coherent and logical.  His affect was broad and appropriate, and he was oriented to person, place and time.  

In January 2004, the Veteran underwent a new private psychiatric evaluation in support of his claim.  He complained of experiencing nightmares, anxiety and restlessness since his active duty service.  He also stated that his emotional condition has negatively impacted his relationship with his two grown children.  However, like before, his psychiatric profile was relatively normal.  Specifically, he appeared appropriately dressed with fair personal hygiene.  While his level of activity was decreased, his speech was adequate.  His thought process was logical, coherent and logical, but irrelevant at times.  There was no evidence of looseness of associations, tangentiality or circumstantiality.  No delusions were reported, nor did he report any suicidal ideation.   Nevertheless, despite the relatively asymptomatic disability picture that he presented, this private psychiatrist stated that "he is disabled since he is unable to work because of his emotional condition."  No rationale was provided.

The Board is not persuaded that the psychiatrist's assessment is accurate, especially in view of the VA examination in September 2003.  For example, while the private psychiatrist stated that the Veteran's thought process was "irrelevant at times," his thought process was "coherent and logical" at the VA examination.  Additionally, while the Veteran stated a history of hallucinations at the private evaluation, the VA examination observed no evidence of delusions or hallucinations.  Coupled with the earlier findings with respect to the Veteran presenting a "doubtful" disability picture, the Board assigns greater weight to the findings of the September 2003 VA examination, which describes the Veteran's symptoms were much less severe only four months earlier.  

Recognition is again given to the private psychiatrist's opinion that the Veteran is unable to work, which would support the assignment of a higher rating.  However, this conclusion does not appear supported by the other evidence of record.  This private psychiatrist has not provided an adequate rationale why these symptoms keep him from being employed.  The bare assertion that they do does not automatically mean that his psychiatric picture causes "severe" impairment.  No VA examiner has come to such a conclusion.  Indeed, as indicated above, the totality of the evidence does not depict severe impairment.  The Veteran consistently demonstrated a tendency to distort his true disability picture.  Such was identified by two VA examiners in both the clinical setting and during a social and industrial field survey.  The fact that there is such a stark discrepancy between the findings of the various VA examinations and those of the Veteran's private physicians lends credence to a finding that he has a tendency to distort the severity of his condition.   Therefore, the Board is unable to conclude that his impairment is "severe" based on the symptoms observed at that time   

The January 2004 private evaluation is effectively the last evaluation the Veteran underwent prior to the time his disability rating was increased to 100 percent, effective January 18, 2007.  While there are two opinions provided by private psychiatrists in July and September 2005, these opinions addressed only the nature and etiology of the Veteran's PTSD, and do not discuss any of his current symptoms in any substantial detail.  Therefore, although they support his claim, they do not offer any relevant information related to his disability rating.  
Nevertheless, the record does include evidence that, even though generated after January 18, 2007, is relevant to the time period on appeal.  Specifically, in October 2008, a clinical psychologist stated that, based on her review of the Veteran's past evaluations, the prior VA examinations overestimate his functioning, "in the face of a medication regimen that suggests significant impairment."  Such suggests the Veteran's disability picture is worse than what was found in the earlier VA examinations.  

More recently, a private psychiatrist evaluated the Veteran in September 2011 who, after an evaluation of the Veteran's symptoms, stated that the Veteran has been unable to work since 1991 as a result of his psychiatric condition.  No rationale was provided with this opinion.

However, both of these opinions are of diminished value, as they are making clinical conclusions related to symptoms they did not personally observe, but are instead rendering opinions based on other physician's observations.   It is certainly true that medical opinions are often rendered based on evidence the opinion physician did not observe.  However, psychiatric evaluations are unlike a physical evaluation that collects objective or quantitative data.  Rather, it is based primarily on the perceptions of the examiners who examined the Veteran at that time and is, thus, inherently subjective.  As such, a review of recorded psychiatric symptoms is generally of lesser value than the opinions provided by the psychiatrists who were able to view the Veteran's symptoms, however subtle, at that time. 

The psychiatrists who provided their own observations and conclusions during the period prior to 2007 made such conclusions based on their own personal observations of the Veteran's symptoms as he was displaying them.  A panel of three (3) VA psychiatrist came to the conclusion that the Veteran's PTSD was "very mild."  Similarly, when examined two years later, two VA examiners essentially determined that the Veteran falsely presented his disability picture.  This finding was made both in a clinical setting and during a field survey.  The Board two recent opinions do carry probative weight, and do support the Veteran's claim.  However, the Board finds that these observations are outweighed by the opinions and findings made by psychiatric professionals who were able to provide insight based on personal knowledge of the Veteran's symptoms.  

Thus, throughout the course of this appeal, it is apparent that the Veteran has anxiety and irritability, which results in considerable impairment.  It also appears that this has caused some limitations in his ability, or at least desire, to interact with other people.  However, the Board does not conclude that his symptoms are so severe so as to amount to severe impairment in the ability to establish effective or favorable relationships, psychoneurotic symptoms of such severity and persistence to result in severe impairment in the ability to obtain or retain employment.  The totality of evidence weighs against such a finding.  In fact, apart from his irritability, his psychological profile appears rather normal.  An increased rating is not warranted on these bases.

Next, although the evidence has been discussed primarily in the context of the preamended regulations, an increased rating is also not warranted based on the current regulations.   Specifically, while the Veteran has shown some social and occupational impairment, the evidence does not indicate that such impairment is in "most areas."  For example, the Veteran has routinely indicated symptoms such as nightmares, insomnia, anxiety and fear.  However, as has been summarized above, he has never indicated suicidal ideation or displayed obsessional rituals.  While he is clearly depressed, it does not appear to be so severe as to affect his ability to function independently or appropriately.  Instead, it appears that he functions rather normally by himself.  Moreover, there has been no indication of spatial disorientation, intermittent speech (although it was on occasion observed to be "irrelevant"), nor has there been any neglect in his personal hygiene.  

In fact, most of his symptoms can be best categorized as difficulty in adapting to stressful circumstances and keeping effective relationships.  However, the evidence does not indicate that there is an "inability" to establish and maintain relationships, but is merely difficult.  Of particular note, the Veteran has been married to his spouse for many years. 

Therefore, while the evidence does indicate some anxiety-related symptoms, it does not appear that his symptoms, as a whole, rise to the level that is required for a 70 percent rating.  Certainly, there are some evaluations that indicate more severe symptomatology but, given other contradictory evidence, his entire disability picture has not risen to the level of "occupational and social impairment in most areas."  Thus, an increased rating is also not warranted under the current criteria.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

The Veteran's GAF scores have ranged rather widely, from 40 (at a January 2004 private evaluation) to 85 (at his August 1995 VA examination).  According to the DSM-IV, the following ranges represent the corresponding symptomatology: 
* 31 to 40: some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.
* 41 to 50: serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 
* 51 to 60: "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).
* 61 to 70: mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.
* 71 to 80: if symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).
* 81 to 90: absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

As an initial matter, the Board considers the GAF scores of 40 and 85 to be outliers that are not consistent with the Veteran's observed symptoms.  Rather, most of his other GAF scores range from 60 to 70, which the Board finds to be the most accurate characterization of his impairment.  Indeed, the record described above shows "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  It is also in line with the presenting assigned 50 percent rating.

The Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has specifically asserted that he has become more irritable due to his disability, and that it impacts his ability to interact with other people.  The Board has taken these symptoms into account when considering the claim.  However, while the Veteran can make assertions about his symptoms, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's PTSD symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD.  However, a rating in excess of 50 percent is not warranted, based on the evidence of record, and the appeal is denied to this extent. 


ORDER

A 50 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007, is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

In December 2010, the Veteran submitted a claim seeking entitlement to TDIU, which was denied in an August 2011 rating decision.  Since the Veteran had been rated at only 30 percent for his PTSD at that time, the RO based its denial in part on the fact that he did not meet the schedular requirements for TDIU.  This rating decision was sent to the Veteran at the same time as a statement of the case (SOC) which denied entitlement to a rating in excess of 30 percent for his PTSD.

In response, the Veteran's representative submitted a VA Form-9 in October 2011 VA Form-9 in order to appeal the August 2011 SOC.  However, in this appeal, the representative also stated that the "evidence supports . . . an award of TDIU." Thus, while the October 2011 VA Form-9 was a timely appeal for the PTSD issue, the Board also construes this statement as a timely notice of disagreement with the denial of TDIU.  See 38 C.F.R. § 20.201 (2011).  

While a SOC addressing TDIU was never issued, the Veteran was granted a 100 percent disability rating for PTSD in a December 2011 rating decision, effective January 18, 2007.  Since this effective date precedes the Veteran's December 2010 claim for TDIU, it is possible that the RO considered the issue of entitlement to TDIU moot.  

A grant of a 100 percent disability does not always render the issue of TDIU moot.  As it potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  However, such a scenario is not present here, since the Veteran is service-connected only for PTSD.

Nevertheless, when a veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has claimed to be unemployable during the entire course of his PTSD appeal (going back to 1997).  Thus, even though he did not submit a formal claim until December 2010, VA must still consider entitlement to TDIU from the time he submitted his original claim in 1993.  However, the RO has not considered entitlement to TDIU during this time period.  

Therefore, by submitting a notice of disagreement in October 2011, the Veteran is still entitled to a SOC addressing entitlement to TDIU for the period prior to January 18, 2007, and the issue must now be remanded to allow the RO to provide him with one.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a SOC on the issue of entitlement to TDIU for the period prior to January 18, 2007.  

The Veteran and his representative should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination. If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


